Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000814
                                                       10-JUL-2013
                                                       10:09 AM




                          SCWC-11-0000814


            IN THE SUPREME COURT OF THE STATE OF HAWAI#I




         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,


                                 vs.


          CHONG HUNG HAN, Petitioner/Defendant-Appellant.




          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000814; FC-CR. NO. 10-1-1098)


                        ORDER OF CORRECTION
(By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack JJ.)

           IT IS HEREBY ORDERED that the opinion of the court

filed on June 19, 2013 is corrected as follows:

           On the first page, the case caption is corrected by

inserting “FC-” before “CR. NO. 10-1-1098” so that the caption

now reads “FC-CR. NO. 10-1-1098.”
           The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

           DATED:   Honolulu, Hawai#i,   July 10, 2013.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Simeon R. Acoba, Jr.

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack




                                  2